FILED IN
                                                                             5th COURT OF APPEALS
                                                                                  DALLAS, TEXAS
                                   THOMAS MULLINS, CSR
                                   OFFICIAL COURT REPORTER
                                                                             8/11/2015 11:01:18 AM
                                   COUNTY COURT AT LAW NO. 1                        LISA MATZ
                                   2100 Bloomdale Road, Suite 20364                   Clerk
                                        McKinney, Texas 75071
                                             (972) 548-3866


                                         August 11, 2015

Ms. Lisa Matz, Clerk
Court of Appeals
Fifth District of Texas
600 Commerce Street
George Allen Courts Building
Dallas, Texas 75202

Re:    Trial Court Case Number: 001-85822-2014
       Appellate #05-15-00953-CR
       Robert Earl Marzett vs. State of Texas

Dear Ms. Matz:

        I received notice today that the Reporter’s Record is due in the above styled and numbered
cause. The Appellant appealed this case from the Municipal Court in Plano, Texas, which is a court
of record, and this court ruled on it, and there was no Reporter’s Record made.

       If you have any questions, please don’t hesitate to let me know.



                                                         Sincerely yours,


                                                         /s/ Thomas Mullins
                                                         Thomas Mullins, CSR
                                                         Official Court Reporter
                                                         County Court At Law No. 1
                                                         Collin County, Texas
                                                         McKinney, Texas 75069